  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 1 of 19 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  DAVID BARNETTE, Individually and on                  Case No.
  behalf of all others similarly situated,
                                                       CLASS ACTION COMPLAINT FOR
          Plaintiff,                                   VIOLATION OF THE FEDERAL
                                                       SECURITIES LAWS
          v.
                                  JURY TRIAL DEMANDED
  ARCIMOTO INC., MARK FROHNMAYER,
  and DOUGLAS M. CAMPOLI,         CLASS ACTION

          Defendants.


       Plaintiff David Barnette (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the defendants’ public documents, and announcements made by defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Arcimoto Inc. (“Arcimoto” or the “Company”), analysts’ reports and

advisories about the Company, and information readily obtainable on the Internet. Plaintiff



                                                  1
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 2 of 19 PageID #: 2




believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all persons and entities who

purchased the publicly traded securities of Arcimoto between February 14, 2018 and March 22,

2021, both dates inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages

caused by Defendants’ violations of the federal securities laws under the Securities Exchange Act

of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.




                                                    2
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 3 of 19 PageID #: 3




                                             PARTIES

       6.      Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Arcimoto’s securities during the Class Period and was economically damaged

thereby.

       7.      Defendant Arcimoto is purportedly engaged in the business of manufacturing ultra-

efficient three-wheeled electric vehicles. The Company’s products include the Fun Utility Vehicle

(“FUV”). Arcimoto is incorporated and headquartered in Oregon. Arcimoto shares traded on the

NASDAQ under ticker symbol “FUV” during the Class Period.

       8.      Defendant Mark Frohnmayer (“Frohnmayer”) was Chief Executive Officer

(“CEO”) of Arcimoto at all relevant times.

       9.      Defendant Douglas M. Campoli (“Campoli”) was Chief Financial Officer (“CFO”)

of Arcimoto at all relevant times.

       10.     Defendants Frohnmayer and Campoli are sometimes referred to herein as the

“Individual Defendants.”

       11.     Each of the Individual Defendants:

       (a)     directly participated in the management of the Company;

       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;

       (c)     was privy to confidential proprietary information concerning the Company and its

               business and operations;

       (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

               disseminating the false and misleading statements and information alleged herein;




                                                3
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 4 of 19 PageID #: 4




       (e)     was directly or indirectly involved in the oversight or implementation of the

               Company’s internal controls;

       (f)     was aware of or recklessly disregarded the fact that the false and misleading

               statements were being issued concerning the Company; and/or

       (g)     approved or ratified these statements in violation of the federal securities laws.

       12.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       14.     The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                                           Background

       15.     Arcimoto stated in press releases from 2018 to 2020 that they had received

preorders for their FUV. Arcimoto stated that it received over 400 preorders in total.

       16.     Arcimoto further generated excitement for their vehicles by announcing pilot

programs with various entities.

                         Materially False and Misleading Statements

       17.     On February 14, 2018, Arcimoto published a press release announcing its

partnership with HULA Holdings (“HULA”). In relevant part, the press release stated:

       Arcimoto, Inc.® (NASDAQ: FUV) — makers of the world’s first Fun Utility
       Vehicle® (FUV®) — an affordable, practical, and thrilling pure electric vehicle for
       everyday commuters and fleets, today announced a partnership with HULA
       Holdings to launch EV Oasis, a one-of-a-kind electric vehicle charging, education,
       and rental center in Southern California.

                                                 4
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 5 of 19 PageID #: 5




       Expected to open in San Diego, California in the summer of 2018, EV Oasis aims
       to be the quintessential west coast sustainable transportation hub. Planned
       amenities include 10 DC fast chargers and 24 Level 2 AC connections, educational
       kiosks, a local organic coffee shop, and an electric vehicle rental center featuring
       the Arcimoto FUV. HULA Holdings has placed a deposit for 100 all-electric
       Arcimoto FUVs as part of their rental operation.

       (Emphasis added.)

       18.     On June 3, 2019, Arcimoto published a press release in which the Company detailed

its agreement with GoCar Tours. The press release stated, in relevant part:

       Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
       Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
       electric vehicles for everyday commuters and fleets — announced today that it will
       develop a next-gen fleet of FUVs with GoCar Tours for GPS-guided tours of San
       Francisco.

       An initial order of 40 FUVs will be outfitted with GoCar’s patented GoCar
       Network technology, which allows users to explore the city on their own schedule
       at their own pace. The GoCar’s mobile tour guide, the world’s first GPS-guided
       tour, will give directions, crack jokes, recommend restaurants, and tell the
       legendary stories that bring San Francisco to life.

       (Emphasis added.)

       19.     On June 19, 2019, Arcimoto announced a collaboration with Sol Mar Vida in a

press release. The press release said, in relevant part:

       Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
       Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
       electric vehicles for everyday commuters and fleets — announced today that it
       plans to deploy the first international fleet of pure electric FUVs to Costa Rica
       starting later this year in collaboration with Sol Mar Vida.

       Over the span of three years, Arcimoto and Sol Mar Vida plan to deploy 100
       FUVs to be used as tourist rentals in Guanacaste province. Users will be able to
       rent the FUV directly at beachside hotels from Tamarindo to Playa Hermosa, a
       stunning stretch of white-sand beaches and world-class surf breaks known as the
       Gold Coast of Costa Rica.

       (Emphasis added.)



                                                  5
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 6 of 19 PageID #: 6




       20.     On October 2, 2019, Arcimoto issued a press release announcing its first rental

franchisee. In relevant part, the press release said:

       Arcimoto, Inc.®, (NASDAQ: FUV) makers of the Fun Utility Vehicle® (FUV®),
       Rapid Responder™, and Deliverator™ — affordable, practical, and joyful pure
       electric vehicles for everyday commuters and fleets — announced today that it has
       signed its first rental franchise, which will open in the Florida Keys and be
       operated by Key West-based franchisee R-KEY-MOTO, LLC.

       “We think Key West will be an amazing home for our first rental franchise and
       pilot of our rental franchise model,” said Arcimoto founder and president Mark
       Frohnmayer. “We are very excited to partner with the R-KEY-MOTO team,
       combining their local market expertise and resources with Arcimoto’s ultra-
       efficient and very fun vehicles.”

       Located at the Stock Island Marina Village, the new FUV Hub location will house
       21 FUVs to be used as rental vehicles for tourists and cruise ship passengers to
       explore Key West, one of the most popular tourist destinations in the world. In
       addition, the FUV Hub will share vehicles with the A&B Marina Complex and the
       Perry Hotel Key West. Guests will be able to rent FUVs directly from the concierge
       and explore Stock Island and Key West.

                                           *       *    *

       The Florida Keys will be the first Arcimoto rental franchise, and the fourth FUV
       rental location, with partnerships previously announced with Hula Multimodal
       in San Diego and Encinitas, Calif., as well as with GoCar Tours in San
       Francisco. In the Arcimoto franchise model, rental franchises will utilize Arcimoto
       branding and technologies, including the Arcimoto mobile app, to create a one-of-
       a-kind tourism experience and unforgettable joyride.

       (Emphasis added.)

       21.     On October 30, 2019, Arcimoto issued a press release announcing its distribution

agreement with the New Zealand-based EV Distributors. In pertinent part, the press release stated:

       Arcimoto, Inc.®, (NASDAQ:FUV) makers of the Fun Utility Vehicle® (FUV®),
       Rapid Responder™, and Deliverator™ - affordable, practical, and joyful pure
       electric vehicles for everyday commuters and fleets - announced today that it has
       entered into a distribution agreement with New Zealand-based EV Distributors
       to deliver a minimum of 160 Arcimoto vehicles over the next four years. To kick
       off the agreement, Arcimoto has made its first international vehicle shipment, and
       three FUVs are now bound for Auckland, scheduled to arrive in November.



                                                   6
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 7 of 19 PageID #: 7




          (Emphasis added.)

          22.    On March 10, 2020, Arcimoto announced a pilot program with the Eugene

Springfield Fire Department. In its press release, Arcimoto said, in pertinent part:

          Arcimoto, Inc.® (NASDAQ: FUV) and Eugene Springfield Fire Department announced
          today that they have begun the first pilot program for testing the Rapid Responder™, a
          pure electric three-wheeled vehicle designed for first responders to more quickly and
          efficiently reach emergencies at a fraction of the economic and environmental costs of
          traditional diesel-powered vehicles.

          (Emphasis added.)

          23.    On July 22, 2020, Arcimoto announced a pilot program with Wahlburgers, a casual

dining burger restaurant, to test one Arcimoto’s vehicles. In relevant part, Arcimoto’s press release

stated:

          Arcimoto, Inc.® (NASDAQ: FUV), makers of the Fun Utility Vehicle® (FUV®),
          Rapid Responder™, and Deliverator™—affordable, practical, and joyful pure
          electric vehicles for everyday commuters and fleets—and Wahlburgers are teaming
          up on a pilot program to field test the Deliverator, Arcimoto’s ultra-efficient,
          three-wheel electric vehicle designed for local and last-mile delivery. The pilot
          program is anticipated to begin this August at the newest Wahlburgers location
          coming to the boardwalk of the world-renowned Historic Key West Seaport from
          the restaurant brand founded by Chef Paul Wahlberg along with brothers Donnie
          and Mark.

          (Emphasis added.)

          24.    On November 19, 2020, Arcimoto issued a press release announcing its first

municipal pilot program with the City of Orlando. The press release alleged, in relevant part:

          Arcimoto, Inc.® (NASDAQ: FUV), makers of affordable, practical, and joyful pure
          electric vehicles for everyday commuters and fleets, today announced that it has
          entered into its first municipal fleet pilot program, with the City of Orlando.
          Together, the City will test Arcimoto vehicles across six city departments,
          continuing Mayor Buddy Dyer’s efforts to transform Orlando into one of the most
          environmentally-friendly, economically and socially vibrant communities in the
          nation.
                                           *      *       *
          Over the course of the 90-day pilot program, Arcimoto vehicles are expected to be
          tested by Orlando Fire Department, Police Department, Code Enforcement

                                                 7
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 8 of 19 PageID #: 8




       Division, Permitting Services, Venues, and Parking Enforcement. This is the latest
       milestone of the City’s Office of Sustainability and Resiliency, which has recently
       worked to convert hundreds of fleet vehicles to electric, hybrid, or compressed
       natural gas; is working to enable more than 500 Level 2 charging stations citywide;
       and launched sharing programs for cars, scooters, and bikes.

       (Emphasis added.)

       25.     The statements referenced in ¶¶17-24 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) the preorders of Arcimoto’s FUVs were

fabricated or never completed, with only 19 units delivered out of an alleged preorder of 422; (2)

Arcimoto failed to disclose to customers that nearly 100% of its vehicles delivered were under

safety recall; (3) Arcimoto’s largest customer, R-Key-Moto, was an undisclosed related party

owned by insider FOD Capital, LLC; (4) Arcimoto’s partnership with HULA was an undisclosed

related party transaction; and (5) as a result, defendants’ public statements were materially false

and/or misleading at all relevant times.

                                       The Truth Emerges

       26.     On March 23, 2021, before markets opened, Bonitas Research published a report

(“Bonitas Report”) revealing that Arcimoto had misled the investing public by fabricating its

preorders. The Bonitas Report stated in relevant part:

       In March 2021 we reviewed six (6) different partnerships touted by Arcimoto since
       2018. Specifically for these partnerships, we found that less than 5% of Arcimoto’s
       “pre-orders” were delivered.

       The below table is a summary of our findings.




                                                8
  Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 9 of 19 PageID #: 9




       (Emphasis added.)

       27.     The Bonitas Report also stated that Arcimoto “concealed safety concerns from

customers and investors” stating in relevant part:

       On November 18, 2020, Arcimoto filed a total production recall notice with the
       United States Government’s federal agency, the National Highway Traffic Safety
       Administration (“NHTSA”) (https://www.nhtsa.gov/), due to safety issues with the
       electronic drivers in the vehicles which can “lead to unexpected battery shutdown
       and immediate loss of traction-power”.

                                         *       *     *

       Instead of notifying customers and investors of the bad news, the next day on
       November 19, 2020 Arcimoto management promoted a 90-day trial with the City
       of Orlando’s first responder units. In March 2021 we spoke with sales
       representatives at both Arcimoto Key West and GoCar Tours and confirmed that
       neither customer had been notified of Arcimoto’s November 2020 product safety
       recall. Arcimoto’s November 2020 recall was preceded by two other recalls in
       March & May 2020 due to non-compliant brake hoses and improper traction-power
       harness that can lead to, among other things, “risk of fire, and loss of traction-
       power”.

       (Emphasis added.)

       28.     The Bontias Report further revealed that Arcimoto’s largest customer, R-Key-

Moto, LLC, was an undisclosed related party. The Bontias Report stated, in pertinent part:

       LARGEST CUSTOMER IS UNDISCLOSED RELATED PARTY FOD
       CAPITAL



                                                 9
Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 10 of 19 PageID #: 10




     Additional evidence corroborates that there exists little demand for Arcimoto’s
     vehicles from independent paying customers.

     Our findings revealed that as of March 2021, Arcimoto Key West had 13 Arcimoto
     vehicles on-site, making it the single largest location of Arcimoto vehicles
     worldwide outside of Eugene, Oregon (Arcimoto’s HQ).

     In 4Q’19, Arcimoto announced its first rental franchisee customer in Key West as
     R-Key-Moto, LLC (“R-KeyMoto”).

     Arcimoto Founder Mark Frohnmayer boasted on FUV’s 1Q’20 earnings call
     that R-Key-Moto was “almost up to their full plan of 20 vehicles.”

     In Arcimoto’s 3Q’2020 earnings conference call webinar highlighted the
     franchisee partnership as a success.

                                     *      *      *

     However, Arcimoto never mentioned in its investor communications via SEC
     filings, presentations, earnings calls or promotional videos that R-Key-Moto is
     an undisclosed related party owned by insider FOD Capital, LLC (“FOD
     Capital”).

     While Founder Mark Frohnmayer boasted in the 1Q’20 Earnings Call that R-Key-
     Moto was “almost up to their full plan of 20 vehicles”, Arcimoto never disclosed
     any related party revenues from FOD Capital, which at US$ 20,000 per vehicle
     would amount up to US$ 420,000, or 29% of Arcimoto’s total product revenue in
     4Q’19 and 1Q’20.

     R-Key-Moto’s 2020 Annual Report lists Michael Raymond and Matthew Strunk
     as Managers, who are respectively the Managing Director and Director of
     Accounting and Finance of FOD Capital.

     In addition, R-Key-Moto shares the same registered address as FOD Capital.

                                     *      *      *

     In 3Q’20, Arcimoto promoted a pilot program for its Deliverator vehicle with
     Wahlburgers Key West, whipping up investors’ hope for a nation-wide deal with
     the Mark Wahlberg restaurant chain.

     Arcimoto once again failed to disclose that Wahlburgers Key West is actually
     operated as a franchisee location by Wahlkey, LLC (“Wahlkey”), which is owned
     by undisclosed related party shareholder FOD Capital.

     (Emphasis added.)

                                           10
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 11 of 19 PageID #: 11




       29.    The Bonitas Report additionally revealed issues regarding Arcimoto’s alleged

partnership with HULA, stating in pertinent part:

       ARCIMOTO’S SAN DIEGO RENTAL PARTNER HULA CHOSE AYRO

       On February 14, 2018, Arcimoto announced a 100-unit “pre-orders” from its
       partnership with Hula to launch EV Oasis, “a one-of-a-kind electric vehicle
       charging, education, and rental center in Southern California” (“Hula Facility”) in
       San Diego, California.

       At the time Hula’s owner was an FUV shareholder, making it another
       transaction with an undisclosed shareholder.

       FUV updated investors on October 30, 2018 that it planned to open and operate the
       Hula Facility with Hula at a 4,491 square-foot facility at 630 Tenth Avenue, San
       Diego.

       Hula’s official Youtube channel contained two videos published in 1Q’19 that
       showcased Arcimoto’s FUV vehicles in a retail rental location in East Village,
       downtown San Diego, CA.

       Arcimoto Founder Mark Frohnmayer claimed on Arcimoto’s 3Q’19 earnings
       call that the Hula Facility would open in 1Q’20. Arcimoto’s SEC filings Arcimoto
       reported that it had co-leased the Hula Facility whereby Hula would pay 65% of
       the rent for the Hula facility.

       Arcimoto’s 2019 10-K filed on April 14, 2020 disclosed that Hula had yet to make
       the promised rental payments.

       On November 10, 2020, Hula uploaded a new video from a different warehouse
       in National City that was full of Ayro 311 vehicles from Arcimoto’s direct
       competitor.

       (Emphasis added.)

       30.    On this news, Arcimoto’s stock price fell $1.10 per share, or approximately 6.56%,

to close at $15.67 per share on March 23, 2021, damaging investors.

       31.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.



                                               11
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 12 of 19 PageID #: 12




                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased the publicly

traded securities of Arcimoto during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosure. Excluded from the Class are Defendants herein, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which Defendants

have or had a controlling interest.

        33.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        34.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        35.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.




                                                  12
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 13 of 19 PageID #: 13




       36.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)     whether Defendants’ acts as alleged violated the federal securities laws;

       (b)     whether Defendants’ statements to the investing public during the Class Period

               misrepresented material facts about the financial condition, business, operations,

               and management of the Company;

       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       37.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.



                                                13
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 14 of 19 PageID #: 14




       38.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;

       (d)     the Company’s securities were liquid and traded with moderate to heavy volume

               during the Class Period;

       (e)     the Company traded on the NASDAQ, and was covered by multiple analysts;

       (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

               investor to misjudge the value of the Company’s securities; Plaintiff and members

               of the Class purchased and/or sold the Company’s securities between the time the

               Defendants failed to disclose or misrepresented material facts and the time the true

               facts were disclosed, without knowledge of the omitted or misrepresented facts; and

       (g)     Unexpected material news about the Company was rapidly reflected in and

               incorporated into the Company’s stock price during the Class Period.

       39.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       40.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                             COUNT I



                                                 14
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 15 of 19 PageID #: 15




                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                    Against All Defendants

        41.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        42.     This Count is asserted against the Company and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        43.     During the Class Period, the Company and the Individual Defendants, individually

and in concert, directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

        44.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and

Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and/or

engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiff

and others similarly situated in connection with their purchases of the Company’s securities during

the Class Period.

        45.     The Company and the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated, or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

                                                 15
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 16 of 19 PageID #: 16




securities laws. These defendants by virtue of their receipt of information reflecting the true facts

of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

materially misleading statements, and/or their associations with the Company which made them

privy to confidential proprietary information concerning the Company, participated in the

fraudulent scheme alleged herein.

        46.     Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

        47.     As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of the Company’s securities

during the Class Period in purchasing the Company’s securities at prices that were artificially

inflated as a result of the Company’s and the Individual Defendants’ false and misleading

statements.

        48.     Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased the

Company’s securities at the artificially inflated prices that they did, or at all.



                                                   16
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 17 of 19 PageID #: 17




       49.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

       50.     By reason of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

the Plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchases of the Company’s securities during the Class Period.

                                            COUNT II
                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

       51.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       52.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

       53.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       54.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause the Company to engage in the wrongful acts complained of herein. The Individual



                                                17
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 18 of 19 PageID #: 18




Defendants therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of the Company’s securities.

       55.     Each of the Individual Defendants, therefore, acted as a controlling person of the

Company. By reason of their senior management positions and/or being directors of the Company,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of the Company and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiff and the other members of the Class complain.

       56.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.



                                                   18
 Case 1:21-cv-02143-BMC Document 1 Filed 04/19/21 Page 19 of 19 PageID #: 19




Dated: April 19, 2021        Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    By:/s/Phillip Kim
                                    Phillip Kim, Esq. (PK 9384)
                                    Laurence M. Rosen, Esq. (LR 5733)
                                    275 Madison Ave., 40th Floor
                                    New York, NY 10016
                                    Tel: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: pkim@rosenlegal.com
                                    Email: lrosen@rosenlegal.com


                                    Counsel for Plaintiff




                                      19
